UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7440



MERRILL EVERETT FIELDS,

                                           Petitioner - Appellant,

          versus


WARDEN,

                                            Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Andre M. Davis, District Judge. (8:06-cv-
02865-AMD)


Submitted:   December 13, 2007         Decided:     December 21, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Merrill Everett Fields, Appellant Pro Se. Michael O’Connor Doyle,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Merrill Everett Fields seeks to appeal the district

court’s order dismissing his petition filed under 28 U.S.C. § 2241

(2000). We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.”         Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

              The district court’s order was entered on the docket on

May 17, 2007.       The notice of appeal was filed on September 24,

2007.   Because Fields failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 2 -